


Exhibit 10.49

 

FIFTH ADDENDUM TO LEASE AND AGREEMENT — SPRING 1995 (LOWER LOTS) AND
FOURTH ADDENDUM TO LEASE AND AGREEMENT — SPRING 1995 (UPPER LOTS)

 

This Fifth Addendum to Lease and Agreement — Spring 1995 (Lower Lots) and Fourth
Addendum to Lease and Agreement — Spring 1995 (Upper Lots) (this “Agreement”) is
entered into this 11th day of December, 2013, by and between Andrianakos Limited
Liability Company, a Colorado limited liability company (“Andrianakos LLC”) and
the Isle of Capri Black Hawk, L.L.C., a Colorado limited liability company (the
“Isle of Capri”) (Andrianakos LLC and Isle of Capri, collectively the
“Parties”).

 

EXPLANATORY STATEMENT

 

A.  Andrianakos LLC and Anchor Coin d/b/a Colorado Central Station Casino
entered into that certain Lease and Agreement — Spring 1995 (Lower Lots) dated
August 15, 1995, as amended by Addendum to Lease and Agreement — Spring 1995
(Lower Lots) dated April 4, 1996, and by Second Addendum to Lease and Agreement
— Spring 1995 (Lower Lots) effective as of March 21, 2003 (collectively the
“Lower Lot Leases”).

 

B.  Andrianakos LLC and Anchor Coin d/b/a Colorado Central Station Casino
entered into that certain Spring 1995 — Amended and Restated Vacant Ground Lease
for Parking Lot Purposes and Agreement (Upper Lot) dated August 15, 1995 and
Lease Addendum dated May 1, 2000 (collectively “Upper Lot Leases”).

 

C.  Anchor Coin d/b/a Colorado Central Station Casino assigned the Upper Lot
Leases to CCSC/Blackhawk, Inc. effective January 1, 2002, and
CCSC/Blackhawk, Inc. d/b/a Colorado Central Station Casino and Andrianakos LLC
further amended the Upper Lot Leases for Parking Lot Purposes and Agreement
(Upper Lot) dated effective April 22, 2003.

 

D.  Anchor Coin/b/a Colorado Central Station Casino assigned the Lease to
CCSC/Blackhawk, Inc. effective January 1, 2002.

 

D.  CCSC/Blackhawk, Inc. assigned the Lower Lot Leases and the Upper Lot Leases
and conveyed the real property described as “Isle Real Property” to Isle of
Capri Black Hawk, L.L.C effective April 22, 2003.

 

E.  Andrianakos Limited Liability Company and Isle of Capri Black Hawk, L.L.C
entered into that Third Addendum to Lease Agreement — Spring 1995 (Lower Lots)
effective April 22, 2003 adding addition real property and otherwise amending
and supplementing the Lower Lot Leases.

 

F.  Pursuant to Section A-3 of the Lower Lot Leases and Upper Lot Leases the
term of such leases shall automatically renew unless the Isle of Capri gives its
notice of non-renewal not less than six months prior to the end of any term.

 

1

--------------------------------------------------------------------------------


 

G.  Andrianakos Limited Liability Company and Isle of Capri Black Hawk, L.L.C.
entered into that Fourth Addendum to Lease and Agreement Spring 1995 (Lower
Lots) and Third Addendum to Lease and Agreement Spring 1995 (Upper Lots), dated
November 26, 2013, thereby extending the notice period under Section A-3 of the
Lower Lot Leases and Upper Lot Leases for an additional thirty (30) days up to
and including 5:00 PM (MST) on Tuesday, December 31, 2013 in order to give the
parties additional time to draft and finalize this Fifth Addendum to Lease and
Agreement — Spring 1995 (Lower Lots) and this Fourth Addendum to Lease and
Agreement — Spring 1995 (Upper Lots).

 

H.  Andrianakos Limited Liability Company and Isle of Capri Black Hawk, L.L.C.
have mutually agreed to amend and modify the terms of the Lower Lot Leases and
Upper Lot Leases as stated herein.

 

NOW THEREFORE, in consideration of the foregoing Explanatory Statement that is
made a substantive part of this Agreement and for other good and valuable
consideration the receipt and sufficiency of which is acknowledged, the Parties
agree as follows:

 

1.              Incorporation of the Upper Lot Lease into the Lower Lot Leases.
The Upper Lot Leases are hereby incorporated into and made part of the Lower Lot
Leases resulting in one lease for the real property that currently is subject to
the Lower Lot Leases and the Upper Lot Leases and the combined Lower Lot Leases
and the Upper Lot Leases shall be referred to as the “Isle of Capri Blackhawk
Lease.”

 

2.              Term of the Isle of Capri Blackhawk Lease. The Term of the Isle
of Capri Blackhawk Lease shall commence as of the date of this Agreement through
May 31, 2019 at 12:00 PM MDT.

 

3.              Rental Rate. The rental rate for the Isle of Capri Blackhawk
Lease shall be Two Hundred Fourteen Thousand Four Hundred and Fifty One Dollars
and Sixty Eight Cents ($214,451.68) per month from the date of this Agreement
through the term ending May 31, 2019 at 12:00 PM MDT. The foregoing rental rate
includes the rent for all real property that was previously subject to the Lower
Lot Leases and the Upper Lot Leases.

 

4.              Renewals. Section A-3 of both the Lower Lot Leases and the Upper
Lot Leases that is now the Isle of Capri Blackhawk Lease are deleted in their
entirety and replaced with the following:

 

“A-3. Renewals. This Lease may be renewed at Lessee’s sole option for up to
fifteen (15) terms of five (5) years each commencing June 1, 2019. Renewal shall
be automatic for each term unless Lessee gives its notice of non-renewal not
less than six (6) months prior to the end of any term.”

 

5.              Rental Rate Indexing. Section A-5 Rental Rate Indexing of the
Lower Lots Leases that is now the Isle of Capri Blackhawk Lease shall be deleted
in its entirety and replaced with the following that shall apply to the real
property that that was previously subject to both the Lower Lot Leases and the
Upper Lot Leases:

 

2

--------------------------------------------------------------------------------


 

“The rental rate for the current renewal (June 1, 2014 to May 31, 2019) shall
remain the same and not change.  The rental rate thereafter shall be adjusted
annually by the Consumer Price Index (CDI) figures for the Denver/Boulder
Standard Metropolitan Statistical Area released by the U.S. Department of
Commerce, or its successor, most recently preceding the June first of the
subject year to determine any change in the cost of living.”

 

6.              Miscellaneous. As modified herein, all other terms and
conditions of the Lower Lot Leases and Upper Lot Leases, incorporated into one
lease as set forth in Section 2 above, shall remain in full force and effect and
are hereby ratified and confirmed.  This Agreement may be executed in
counterparts.

 

 

LESSEE

 

LESSOR

 

 

 

Isle of Capri Black Hawk, L.L.C.

 

Andrianakos Limited Liability Company

 

 

 

 

 

 

By:

/s/ Brian P. Watts

 

By:

/s/ Ioannis E. Andrianakos

 

Brian P. Watts, Vice President & GM

 

 

Ioannis E. Andrianakos, Manager

 

3

--------------------------------------------------------------------------------
